Exhibit 23.2 C O NS E N T O F I N D E P E ND E NT R E G I S T E R E D P U B L I C ACC O UN T I N G F I RM We consent to the inclusion in this Registration Statement of Protagenic Therapeutics, Inc. (the “Company”) on Form S-1 to be filed on or about September 15, 2016 of our audit of the consolidated financial statements of the Company as of and for the year ended December 31, 2014 with a report date of October 16, 2015. We also consent to the reference to our firm under the caption “Experts” in the Registration Statement on Form S-1. Sc h u lm an L o bel Za n d K a t zen W i l l i a m s & Bl a c k m a n , L L P Schulman Lobel Zand Katzen Williams & Blackman LLP CERTIFIED PUBLIC ACCOUNTANTS Princeton, New Jersey S eptember 15, 2016
